Case 1:19-cv-00427-MSM-LDA Document 21 Filed 12/28/20 Page 1 of 2 PageID #: 425




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


                                               )
 Ana Faria, Philipe Faria, Marta Faria,        )
 Catarina Travasso as successors in interest   )
 and heirs at law of Apolonia Morais           )
 Marta Faria in her capacity as                )
 administratrix of the Estate of Apolonia      )
 Morais                                        )
                                               )
                Plaintiffs                     )
                                               )
 v.                                            )       Case No.: 1:19-cv-00427-MSM-LDA
                                               )
 Citizens Bank, N.A, Citizens Bank,            )
 N.A. d/b/a Citizens One Home Loans            )
 Otoro, LLC                                    )
                                               )
                Defendants                     )
                                               )



                      MOTION TO DISMISS AMENDED COMPLAINT


        NOW COMES the Defendants, Citizens Bank, N.A. and Citizens Bank, N.A. d/b/a

 Citizens One Home Loans (“Citizens”), in the above-captioned matter and moves to dismiss

 Plaintiffs’ Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure on the ground that the Amended Complaint fails to state a claim upon which relief can

 be granted.

      Pursuant to an Order of the Court, Plaintiffs were directed to file a Motion to amend their

 Complaint. In derogation of the Court Order, Plaintiffs filed an Amended Complaint without

 filing a motion to amend. As a matter of course, Plaintiffs’ Amended Complaint should be



                                                   1
Case 1:19-cv-00427-MSM-LDA Document 21 Filed 12/28/20 Page 2 of 2 PageID #: 426




 stricken for failure to comply with the Court’s Order. In addition, the Amended Complaint was

 not served upon Citizens in accordance with Rule 4 of the Federal Rules of Civil Procedure.

         Notwithstanding, Citizens renews its motion to dismiss as the Amended Complaint fails to

 state a claim upon which relief at law may be granted in addition to other procedural defects.

         WHEREFORE, Citizens prays that Plaintiffs’ Amended Complaint be denied and

 dismissed together with such other and further relief as this Honorable Court deems meet and

 just.


                                                      Respectfully Submitted


                                                      /s/   Michael R. Hagopian

 Date: December 28, 2020                              Michael R. Hagopian, Esq (3448)
                                                      Brock & Scott, PLLC
                                                      1080 Main Street, Suite 200
                                                      Pawtucket, Rhode Island 02860
                                                      (401) 217-8701 x2453
                                                      michael.hagopian@brockandscott.com


                                   CERTIFICATE OF SERVICE

 I hereby certify that, on the __28th___ day of __December_____, 2020 I filed and served this
 document through the electronic filing system and electronically served John Ennis. The
 document electronically filed and served is available for viewing and/or downloading from the
 Court’s ECF Filing System.

                                               /s/ Michael R. Hagopian
                                               __ _                _________
                                               Michael R. Hagopian




                                                  2
